DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Dec. 7, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Supervisory Review
 
This application has been pending five years or more. Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the acting Supervisory Patent Examiner as indicated by signature below.
Acting SPE AU 3694
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        
Claim Status
 
The status of claims is as follows:
Claims 19–25 remain pending, entered, and examined with Claim 19 in independent form.
Claims 19, 20, and 21 are amended.
Claims 1–18 were previously cancelled.
No Claims are added.

Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Sept. 17, 2014, [hereinafter “Applicant’s Specification”] and accepted for examination. New matter was entered as indicated below. 
Applicant's Amendment to address an objection to the drawings has been reviewed and has overcome each and every objection to the disclosure previously set forth in the Non-Final Office Action mailed Sept. 7, 2021 [“Non-Final Office Action”]. The objection to the drawings is withdrawn and Replacement Fig. 1 entered.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(a) has been reviewed and has overcome each and every rejection under § 112(a) previously set forth in the Non-Final Office Action but not for the reasons advanced by Applicant. Applicant’s arguments are not persuasive. Applicant’s Reply at *5–6. However, as the prohibited new matter was deleted by amendment, the rejection of Claims 20 and 21 under § 112(a) is withdrawn..


Response to Arguments

35 U.S.C. §§ 102, 103 Arguments
Applicant’s arguments with respect to Claims 19–25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
35 U.S.C. § 101 Arguments
Applicant’s Reply to the 35 U.S.C. §101 rejection set forth in the Non-Final Office Action has been fully considered but is not persuasive for the reasons stated here and in the § 101 rejection below.
Applicant argues the amended features of the method claim improves the operation of the computers “by allowing the user to select a trader to follow not only the traders trades, but also the level of risk that those trades have invested in the trade, even though the trades are for different amounts.” Applicant’s Reply at *7–8. Applicant also indicates the computer is improved because it functions more efficiently by “modifying creating a level of risk … which is matched to [another] level of risk … which having a different trade amount.” Applicant’s Reply at *16. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 101 rejection below. Applicant’s proffer (and corresponding limitations) cover any solution to “modifying creating a level of risk and matching risk with different amount” such that it amounts to a black box level of claiming, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). While the claimed steps of the invention are tied to a technological environment, i.e., a general 
Applicant argues the pending claims integrate the judicial exception into a practical application in the following limitations: "creating an emulated trade for the investor which comprises a corresponding trade in the investment target by an amount, herein an investor amount, where the investor amount is a different amount than the selected trader amount, and the investor amount creating a level of risk for the investor which is matched to the level of risk for the selected trader" and "allowing the investor to select which transactions of the selected trader to follow, and which transactions not to follow." Applicant’s Reply at *10. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The limitations amount to no more than transmitting, receiving, storing, and displaying data, normal functions of a generic computer. No trading occurs but rather the trading is performed outside the scope of the claimed invention. In view of Applicant’s Specification, creating an emulated trade is merely generating and transmitting a signal. The trading platform does not make the trade but merely receives “communication” of the investor trade. Spec., ¶ [0021]. This is distinguished from conventional online trading where trading actually occurs. Thus, the claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception.
Applicant argues the claims do not recite an abstract idea exception. Applicant’s Reply at *11–15. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The single independent method claim recites “A method of operating a trading platform” comprising the steps of (1) “selecting a trader”; (2) “allowing the investor to select which transactions of the selected traded to follow, and which transaction not to follow”; (3) “creating an emulated trade for the investor … in the investment target by an [investor] amount”; (4) “not creating the emulated trade when the investor selects not to follow the transaction”. Applicant’s Specification discloses “a system that provides a platform for creating a binding agreement regarding interaction between the investor and the one or more traders.” Spec., ¶ [0002]. “Selecting a trader to work with, to entrust the handling of funds to, can also be daunting for the individual investor.” Spec., ¶ [0004].  “In light of the complexities described above, a way to aid an individual investor in selecting one or more qualified traders to work with, and to aid in entering into a legally binding agreement with the selected trader(s) is needed.” Spec., ¶ [0005]. 
At Alice step one, the Examiner must “determine whether the claims at issue are directed to a patent-ineligible concept.” Alice, 573 U.S. at 218, 134 S.Ct. 2347. Under this inquiry, the Examiner evaluates “the focus of the claimed advance over the prior art” to determine if the character of the claim as a whole, considered in light of the specification, is directed to excluded subject matter. The claims considered in light of the specification make clear that “the focus of the claimed advance over the prior art” is providing an investor with additional financial information of traders to mimic their trades, an abstract idea exception of organizing human activity. The specification further states that the invention may be used on any “general” purpose computer. Spec., ¶ [0053]. To the extent Applicant argues the amended claims are novel or nonobvious, Applicant’s Reply at *11, Applicant’s argument fails as a matter of law. MPEP § 2106.04(I) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2117 (2013) (“Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.”)); MPEP § 2106.05 (“As made clear by the courts, the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”) (emphasis added).
Applicant argues the present claims effect a transformation of an article within the meaning of MPEP § 2106.05(c). Applicant’s argument is not persuasive. “Transformation and reduction of an article to a different state or thing is a clue to patentability of a process claim that does not include particular machines.” MPEP § 2106.05(c). “An ‘article’ includes a physical object or substance.” Id. Transformation of an article does not apply when, as here, the “article” is not a physical object or substance but rather “data.” Id. Arguendo, even if the transformation of an article to a different thing or state were performed, “[this characteristic] is not a standalone test for eligibility.” Id. In re Abele to which Applicant cites is pre-Alice and inapposite. 
Applicant argues the pending claims integrate the judicial exception in some other meaningful way “by creating a trade and for creating a level of risk for the investor which is matched to the level of risk for the selected trader” citing MPEP 2106.05(g). Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. Creating an emulated trade in view of Applicant’s Specification is merely sending a signal. The trading platform does not make the trade but merely transmits or receives “communication” of the investor trade. Spec., ¶ [0021]. Therefore, the claimed function is merely transmitting or receiving data, which invokes computers or other machinery in its ordinary capacity to receive, store, display, and transmit data. MPEP 2106.05(f)(2). This is distinguished from conventional online trading.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19–25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19: Claim 19 recites in pertinent part, the trade in the investment target being an amount … comprising a level of risk for the selected trader that is based on an amount of the selected trader's total funds for investing, and based on the selected trader amount, the italicized portion being prohibited new matter. MPEP § 2163.06; 35 U.S.C. § 132; In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 
First, Applicant does not disclose where in Applicant’s Specification support for the amended limitation is located. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”). Second, Applicant’s Specification discloses that the investor amount traded is based on a risk determination—not the expert trader amount traded as claimed. See, generally ¶ [0044] (The monetary amount traded on the investor's account for a trade being followed will not necessarily be equal to the amount traded by the trader in the original trade. To determine the amount to be traded for the followed trade [investor trade] using the investor's account, a mathematical formula is used which ensures that the level of risk for that given trade is equal to the level of risk of the trader's original trade.”). No risk determination is explicitly placed on the expert trader. Dependent Claims 20–25 are rejected based on their dependence to the Independent Claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19–25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more

Analysis
 
Step 1: Claims 19–25 are directed to a statutory category. Claims 19–25 recite  “a method” and are therefore, directed to the statutory category of “a process.” 
Representative Claim
 
Claim 19 is representative [“Rep. Claim 19”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components, and letters for clarity in describing the limitations:
19. A method of operating a trading platform on a series of interconnected computers, comprising: 

[A] in a first computer, an investor communicating with the trading platform, which communicates with multiple different traders, each trader operating at a remote computer; 

[B] in the first computer, the investor viewing, using the trading platform, multiple performance metrics for the different traders, and selecting a trader based on the multiple performance metrics, as a selected trader; 

[C] the selected trader operating on a second computer to carry out a trade in an investment target with the trading platform, the trade in the investment target being an amount, herein a selected trader amount, the selected trade amount comprising a portion of a total funds for investing by the selected trader, and 
[D] the trade by the selected trader comprising a level of risk for the selected trader that is based on an amount of the selected trader's total funds for investing, and based on the selected trader amount; -2-ATTORNEY DOCKET NO. Perfectna-1 Serial No.: 14/334,640 

[E] responsive to determining by the platform that the selected trader has carried out the trade, allowing the investor to select which transactions of the selected trader to follow, and which transactions not to follow;

[F] creating an emulated trade for the investor which comprises a corresponding trade in the investment target by an amount, herein an investor amount, where the investor amount is a different amount that the selected trader amount, and the investor amount creating a level of risk for the investor which is matched to the level of risk for the selected trader when the investor selects to follow a transaction; and

[G] not creating the emulated trade when the investor selects not to follow the transaction; and 

[H] the trading platform automatically creating the emulated trade for the investor in the same investment target made by the investor, and which carries the same level of risk relative to the total amount of money invested for the trader as the trade does for the investor.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 19 recites “operating a trading platform” in the preamble; “carry out a trade” (Limitation C); “creating an emulated trade” (Limitation F); and “automatically creating the emulated trade” (Limitation H). The claims also recite “the investor amount creating a level of risk for the investor which is matched to the level of risk for the selected trader when the investor selects to follow a transaction” (Limitation F) and “which carries the same level of risk relative to the total amount of money invested for the trader as the trade does for the investor” (Limitation G), which recites the abstract idea exceptions of both sales activities, a particular form of commercial or legal interactions under organizing human activity exception and/or mitigating risk, a particular form of a fundamental economic principle/practice under organizing human activity. MPEP § 2106.04(a)(2)(II)(A), (B). 
Limitations A, B, C, D, E, and F describe the required method steps necessary to “creat[e] an emulated trade for the investor … matched to the level of risk for the selected trader” in Limitation F and “automatically creating the emulated trade … which carries the same level of risk relative … for the trader as the trade does for the investor” in Limitation H and therefore, recites the same abstract idea exception of sales activities or mitigating risk. MPEP § 2106.04(a)(2)(II)(A), (B). Examiner notes that Limitation G is a conditional step not required to be performed in a method claim. MPEP § 2111.04(II).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: a trading platform, a series of interconnected computers, a first computer, a remote computer, and a second computer.
Regarding a series of interconnected computers, a first computer, a remote computer, and a second computer, Applicant’s Specification describes the “computers” except in exemplary language so Examiner assumes Applicant merely intended a generic computer, having a generic exemplary display device, “interconnected” and “communicating” through an unspecified generic network interface using a generic network. Spec., ¶ [0055] (generic computer with a generic display), ¶ [0009] (generic network interface and network). Regarding the trading platform, Applicant’s Specification describes the “trading platform” as exemplary trading “software”. Spec., ¶ [0021].  
The claims describe the functions of the first computer, “communicating with the trading platform,” (Limitation A); “communicat[ing] with multiple different … remote computer[s],” (Limitation A); “viewing, using the trading platform, multiple performance metrics for the different traders,” (Limitation B); and “selecting a trader based on the multiple performance metrics” (Limitation B). This describes the functions of sending,  receiving, and viewing data, which merely invokes computers or other machinery in its ordinary capacity to receive, store, display, and transmit data. MPEP 2106.05(f)(2). The generic nature of the computer equipment and the high level of the claim language covers any solution to transmitting, receiving, and displaying data with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1).
The claims further describe the functions of the “a second computer to carry out a trade in an investment target with the trading platform,” (Limitation C) which Examiner interprets in view of Applicant’s Specification as “the [trade] transaction 145B can be communicated to the interaction facilitating platform 120.” Spec., ¶ [0021].  Of relevant note, the trading platform does not make the trade but merely receives “communication” of the investor trade. Id. Therefore, the claimed function is merely receiving data, which invokes computers or other machinery in its ordinary capacity to receive, store, display, and transmit data. MPEP 2106.05(f)(2). The claims further describe, “responsive to determining by the platform that the selected trader has carried out the trade [receiving data as explained above], creating an emulated trade for the investor which comprises … a level of risk for the investor which is matched to the level of risk for the selected trader” (Limitation F) and “the trading platform automatically creating the emulated trade … which carries the same level of risk relative to the total amount of money invested for the trader as the trade does for the investor,” (Limitation H), which describes the method steps of the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). The remaining limitations of Limitations D & E further limit the abstract idea exception and cannot be significantly more. MPEP § 2106.05(h) (narrowing limitation is merely an attempt to limit the use of the abstract idea to a particular technological environment”).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 19 is directed to an abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 19 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.


Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0056] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, Rep. Claim 19 does not provide an inventive concept.
Dependent Claims Not Significantly More

Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 20–25 all recite “wherein” clauses that further limit the recited abstract idea of the Independent Claim.
Conclusion

Claims 19–25 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 19 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19–21 and 23–25 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlivan (U.S. Pat. Pub 2008/0195524) [“Quinlivan”], in view of Fox et al. (U.S. Pat. Pub. No. 2014/0156487) [“Fox”]



Regarding Claim 19, Quinlivan discloses
A method of operating a trading platform on a series of interconnected computers, comprising: 
(See at least Fig. 1.)

in a first computer, an investor communicating with the trading platform, which communicates with multiple different traders, each trader operating at a remote computer; 
(See at least Fig. 1 and associated text ¶¶ [0026], [0027], [0028], where user devices 30(1) and 30(2) and expert devices 21(1) and 32(2) interact with a consumer transaction house 22 and support equipment 24 using a graphical user interface to make “mirror” trades. The system carries out the new consumer transaction “to mirror (or mimic) the transaction of the chosen expert in a quick, effective and dependable manner.” ¶ [0008].)

in the first computer, the investor viewing, using the trading platform, multiple performance metrics for the different traders, and selecting a trader based on the multiple performance metrics, as a selected trader; 
(See at least Figs. 4A & 4B and associated text ¶ [0049], where expert performance metrics are displayed. “The system 20 then allows the user to filter and sort experts based on these criteria until the user identifies an expert to follow. The user then informs the system 20 of the chosen expert (also see the electronic selection signal 42 in FIG. 1).” ¶ [0049]. Fig. 6 (interface for selecting an expert). Fig. 8, step 402, “PROVIDE EXPERT PERFORMANCE DATA TO A USER FROM A DATABASE”; Fig. 8, step 404, select an expert.)

the selected trader operating on a second computer to carry out a trade in an investment target with the trading platform,
(See at least Fig. 8, step 406, and associated text ¶ [0064], “automatically carries out an actual user consumer transaction on behalf of the user in response to an electronic notification signal 38 (FIG. 1) indicating that the selected expert has actually carried out a new expert consumer transaction. The actual user consumer transaction mirrors the new expert consumer transaction actually carried out by the selected expert.”)

the trade in the investment target being an amount, herein a selected trader amount, the selected trader amount comprising a portion of the total funds for investing by the selected trader
(See at least ¶ [0076], “suppose that an expert on average traded $154K per trade.” The “average” trade characterization reasonable teaches or suggests some trades would be more than $154k and some trades would be less than $154, which discloses only a portion of the expert trader’s funds are used. See also Fig. 3, disclosing multiple trades of various amounts for the same expert, which reasonable suggests or teaches the expert trader selects a portion of his funds to trade (investing). 

and the trade selected by the selected trader comprising a level of risk for the selected trader that is based on an amount of the selected trader's total funds for investing, and based on the selected trader amount
(Fig. 6 discloses an expert trader, having a risk of 30% for a trade of $600. “Risk is the amount of risk assumed by an expert for a particular time period; this would be generated using a retrospective view of the "weighted average variance/fluctuation" of the stocks the expert was buying or selling.” ¶ [0050]. Alternatively, should a reviewing court disagree, see also Fox, as explained infra.)

responsive to determining by the platform that the selected trader has carried out the trade, allowing the investor to select which transactions of the selected trader to follow, and which transactions not to follow. 
(See at least ¶ [0076], The user could also choose to selectively mimic a subset of the trades that the experts are doing.” “[I]f the user is unwilling to accept the risks associated with certain types of trades (e.g., short trading, option trading, margin trading, etc.), the user is capable of disabling such trades (again illustrated by the arrow 40). Other "opt in" or "opt out" customizations and defined review criteria are available to the user as well.)” ¶ [0032].)

creating an emulated trade for the investor [Fig. 8, step 406] which comprises a corresponding trade in the investment target [LU] by an amount [97 shares LU], herein an investor amount, where the investor amount [97 shares LU] is a different amount that the selected trader amount [1000 shares LU], and […] the trading platform automatically creating the emulated trade for the investor in the same investment target [LU] made by the investor, and 
(See at least ¶ [0076], “a pro-rata style of operation that is capable of being carried out by the system 20, suppose that an expert on average traded $154K per trade. Further suppose that a user invests $15K in following the expert. In this example, each time the expert carried out a buy or a sell, the user's investment "copies/mimics" the same trade on a pro-rata basis. In this example (also refer to FIG. 3), it would mean 9.7% ($15K/$154K) if the expert buys 1000 shares of LU [ ] the system 20 [ ] triggers an investment of 97 shares of LU on behalf of the user. If the expert then sold 500 shares of LU the next day, then the system 20 triggers a "sell" of 49 shares (i.e. 50% of 97 shares) of the user's holdings in LU. The user could also choose to selectively mimic a subset of the trades that the experts are doing.”)

Quinlivan  does not disclose, Fox discloses:
the trade in the investment target being an amount, herein a selected trader amount, the selected trader amount comprising a portion of the total funds for investing by the selected trader comprising a level of risk for the selected trader that is based on an amount of the selected trader's total funds for investing, and based on the selected trader amount
(See at least ¶ [0042], “Under the percent-for-percent method, the system may first determine what percentage of the Lead Trader's available account balance the Lead Trader is trading.” The percentage of the Lead Trader’s available account balance is a measure of risk that is based on the amount traded and the total amount available because the Lead Trader could 100% of the percentage traded.)

[…] not creating the emulated trade, when the investor selects not to follow the transaction […]
(See at least ¶ [0298] describing the “detach button 1306,” which removes the follower trades from “automatic trading”.)

the investor amount creating a level of risk for the investor which is matched to the level of risk for the selected trader when the investor selects to follow a transaction; and […] which carries the same level of risk relative to the total amount of money invested for the trader as the trade does for the investor.
(See at least ¶ [0042], “Under the percent-for-percent method, the Follower has elected to trade a percentage of their available account balance that is equal to the percentage of the Lead Trader's available account balance that the Lead Trader is trading. Under the percent-for-percent method, the system may first determine what percentage of the Lead Trader's available account balance the Lead Trader is trading. Then, the system may apply that percentage to the Follower's available account balance to determine how many shares the Follower will be trading.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have matched inventor and trader risk in the manner claimed as explained by Fox, to the known invention of Quinlivan, with the motivation to “provide advice and guidance” on “particular trades” to notice traders in an automated trading environment. Fox, ¶¶ [0003], [0035].


Regarding Claim 20, Quinlivan and Fox disclose
The method as in claim 19 and the platform as explained above.
Quinlivan further discloses
wherein the platform-3-ATTORNEY DOCKET NO. Perfectna-1 Serial No.: 14/334,640uses the same percentage of funds for creating the trade for the investor for a different amount of total trade.
 (See at least ¶ [0079] as indicated supra where the system 20 determines the “pro rata basis” for the follow/mirror investor trade. An expert trade was placed for $154k. Id. An investor (follow) trade was placed for $15k. Id. The amounts are different. Alternatively, see also Fox, ¶ [0042] as cited supra describing “the percent-for-percent method.”)

Regarding Claim 21, Quinlivan and Fox disclose
The method as in claim 19 and the platform as explained above.
Quinlivan further discloses
wherein the platform carries out creating the trade for the investor without direct communication between the investor and the selected trader. 
See  at least ¶ [0035], where “the system 20 provides electronic report signals back to both the experts and the users to report the status of their consumer transactions (illustrated generally by the arrows 28).” Thus, communication is handled through a “middle computer”, i.e., the system of Quinlivan, which is not direct communication. Alternatively, see also Fox, ¶ [0298] describing the “detach button 1306,” which removes the follower trades from “automatic trading”.)


Regarding Claim 23, Quinlivan and Fox disclose
The method as in claim 19 and the performance metrics as explained above.
Quinlivan further discloses
wherein the performance metrics include at least gains made by trades made by the trader.  
(See at least Fig. 3)

Regarding Claim 24, Quinlivan and Fox disclose
The method as in claim 19 and the performance metrics as explained above.
Quinlivan further discloses
wherein the performance metrics include at least a behavioral analytics component.  
(After careful review of Applicant’s Specification, Examiner is unable to locate any lexicographic definition for “behavioral analytics component” with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). Therefore, the ordinary and customary meaning of “behavioral analytics component” is used, which is “trading analytics component.” Trading is a behavior and the measure of trading in annualized gain.  See at least Fig. 3 disclosing annualized gain for a trader’s behavior of trading.)

Regarding Claim 25, Quinlivan and Fox disclose
The method as in claim 19 and the behavioral analytics component as explained above.
Quinlivan further discloses
wherein the behavioral analytics component includes information about a slow period in the selected trader's trading [90 day average], and information about a longer term period [3 year average] in the trading which leads to a cumulative trend which results in a gain [11%].   
(Examiner interprets slow period as a ”short period”. See at least Fig. 6 where the 90 day average has a performance of 2%, 1 year average of 7%, and a 3 year average of 11%.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Quinlivan and Fox and further in view of Wolfson, et al. (Int. Pub. No. WO-0225404 A2) [“Wolfson”].

Regarding claim 22, Quinlivan disclose
method of claim 19 and the performance metrics as described above.
Quinlivan  does not teach, Wolfson teaches:
wherein the performance metrics include work history [employment history], education [educational background], and certifications [professional designation] 
(see at least p. 14, disclosing “2. Employment History, 3. Educational Background, and 4. Professional designations, trade certifications and licenses”).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have included the additional pre-screening attributes of work history, education, and certification, as explained by Wolfson, to the known invention of Quinlivan, with the motivation to comply with State and Federal law. Due to the highly regulated nature of the securities industry, individuals must register with the SEC or with state securities agencies, as required by law. These agencies require the submission of comprehensive federal or state disclosure documents prior to the issuance of a license. Moreover, the disclosure document is required to be updated annually and, if material changes to a trader’s information occur. The mandatory disclosure document contains in pertinent part detailed information on education, work history, and certifications, among other information.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/
/MOHAMMAD Z SHAIKH/           Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/9/2022